 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:18-CR-00117-LJO-SKO

12                                    Plaintiff,          FINAL ORDER OF FORFEITURE

13              v.

14   JASON DAWSON,

15                                   Defendant.

16

17             WHEREAS, on November 5, 2018, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Jason Dawson in the

19   following property:

20                      a. Astra Constable II .380 caliber pistol, serial number 47904; and

21                      b. 8 rounds of .380 caliber ammunition.

22             AND WHEREAS, beginning on November 11, 2018, for at least thirty (30) consecutive

23   days, the United States published notice of the Court’s Order of Forfeiture on the official

24   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

25   parties of their right to petition the Court within sixty (60) days from the first day of

26   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

27   the forfeited property;

28   ///
      FINAL ORDER OF FORFEITURE                           1
 1            AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property:

 3                     a.        Steve Loewen: A notice letter was sent via certified mail to Steve Loewen

 4   at 2639 Jankins Rd., Bakersfield, CA 93314-9379 on November 9, 2018. The envelope was

 5   returned “unclaimed” on December 7, 2018. A second notice letter was sent via certified mail to

 6   Steve Loewen at 2639 Jenkins Rd., Bakersfield, CA 93314-9379 on January 25, 2019. The PS

 7   Form 3811 (certified mail “green card” showing delivery of mail) was signed on February 11,

 8   2019.

 9            AND WHEREAS, the Court has been advised that Steve Loewen has not filed a claim

10   to the subject property and the time for him to file a claim has expired.

11            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

12   subject property and the time for any person or entity to file a claim has expired.

13            Accordingly, it is hereby ORDERED and ADJUDGED:

14            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

15   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

16   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

17   title, and interest of Jason Dawson and Steve Loewen.

18            2.       All right, title, and interest in the above-listed property shall vest solely in the

19   name of the United States of America.

20            3.       The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain
21   custody of and control over the subject property until it is disposed of according to law.

22
     IT IS SO ORDERED.
23

24       Dated:       March 29, 2019                            /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
